Name: Council Implementing Regulation (EU) 2018/1009 of 17 July 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  European construction;  Asia and Oceania
 Date Published: nan

 18.7.2018 EN Official Journal of the European Union L 181/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1009 of 17 July 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(5) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) On 9 July 2018, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of an individual and an entity subject to restrictive measures. (3) Annex XIII to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIII to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2018. For the Council The President G. BLÃ MEL (1) OJ L 224, 31.8.2017, p. 1. ANNEX 1. In Annex XIII to Regulation (EU) 2017/1509, entry 4 under the heading (a) Natural persons is replaced by the following: 4. Ri Hong-sop 1940 16.7.2009 Former director, Yongbyon Nuclear Research Centre, and Head of Nuclear Weapons Institute, oversaw three core facilities that assist in the production of weapons-grade plutonium: the Fuel Fabrication Facility, the Nuclear Reactor, and the Reprocessing Plant. 2. In Annex XIII to Regulation (EU) 2017/1509, entry 28 under the heading (b) Legal persons, entities and bodies is replaced by the following: 28. Munitions Industry Department Military Supplies Industry Department Pyongyang, DPRK 2.3.2016 The Munitions Industry Department is involved in key aspects of the DPRK's missile programme. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong-2. The MID oversees the DPRK's weapons production and R & D programmes, including the DPRK's ballistic missile programme. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road-mobile ICBM. The MID oversees the DPRK's nuclear programme. The Nuclear Weapons Institute is subordinate to the MID.